EXHIBIT 7.01 AGREEMENT OF JOINT FILING The parties listed below agree that the Schedule 13D to which this agreement is attached as an exhibit, and all further amendments thereto, shall be filed on behalf of each of them. This Agreement is intended to satisfy Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated: June 6, 2013 GRANITE GLOBAL VENTURES (Q.P.) L.P. GRANITE GLOBAL VENTURES L.P. BY: GRANITE GLOBAL VENTURES L.L.C. ITS: GENERAL PARTNER By: /s/ Hany M. Nada Hany M. Nada Managing Director GRANITE GLOBAL VENTURES L.L.C. By: /s/ Hany M. Nada Hany M. Nada Managing Director GRANITE GLOBAL VENTURES II L.P. GGV II ENTREPRENEURS FUND L.P. BY: GRANITE GLOBAL VENTURES II L.L.C ITS: GENERAL PARTNER By: /s/ Hany M. Nada Hany M. Nada Managing Director GRANITE GLOBAL VENTURES II L.L.C. By: /s/ Hany M. Nada Hany M. Nada Managing Director /s/ Hany M. Nada Hany M. Nada as Attorney-in-fact for Ray A. Rothrock /s/ Hany M. Nada Hany M. Nada as Attorney-in-fact for Anthony Sun /s/ Hany M. Nada Hany M. Nada as Attorney-in-fact for Scott B. Bonham /s/ Hany M. Nada Hany M. Nada as Attorney-in-fact for Joel D. Kellman /s/ Hany M. Nada Hany M. Nada as Attorney-in-fact for Jixun Foo /s/ Hany M. Nada Hany M. Nada as Attorney-in-fact for Glenn Solomon /s/ Hany M. Nada Hany M. Nada /s/ Hany M. Nada Hany M. Nada as Attorney-in-fact for Thomas K. Ng /s/ Hany M. Nada Hany M. Nada as Attorney-in-fact for Jenny Lee
